LICENSE AGREEMENT

This LICENSE AGREEMENT (“Agreement”), effective as of April 1, 2005 (the
“Effective Date”), is made and entered into by and between Clearant, Inc., a
California corporation with a principal place of business at 11111 Santa Monica
Blvd., Suite 650, Los Angeles, California 90025 (“Licensor”), and TriStar
Bioventures International, a Washington corporation with a principal place of
business at 1505 Gilman Blvd. NW, Suite #4A, Issaquah, WA 98027 (“Licensee”).

WHEREAS, Licensor has developed and acquired, and continues to develop and
acquire, technologies related to irradiation and inactivation of pathogenic
organisms in products, including without limitation the application of ionizing
radiation under various circumstances, including without limitation conditions,
environments, and the presence of various chemical stabilizers (the “Clearant
Process”);

WHEREAS, in connection with the purposes and goals of this Agreement, Licensor
desires and intends to license certain technology to Licensee, to keep Licensee
informed as to such matters as they impact Licensee’s business and this
Agreement, and to otherwise work toward the purposes and goals reflected in this
Agreement;

WHEREAS, in connection with the purposes and goals of this Agreement, Licensee
desires and intends to license certain technology from Licensor, to use best
efforts in seeking governmental approvals and commercializing and fully
developing markets for certain products manufactured using the licensed
technology, to keep Licensor informed as to such matters as they impact
Licensor’s business and this Agreement, and to otherwise work toward the
purposes and goals reflected in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1 — DEFINITIONS

1.1 The term “Allowed Product(s)” shall mean any material or product set forth
in Schedule 1, the manufacture, use, and/or sale of which is covered by,
incorporates, involves, or derives from, in whole or in part, the Technology.

1.2 The term “Asian Party” shall mean an entity whose primary center of business
operations is physically located within the Territory, or that is a wholly-owned
subsidiary of an entity whose headquarters and primary center of business
operations are physically located within the Territory, or if a person, a person
who is both a citizen and a resident of one or more of the countries in the
Territory. Notwithstanding anything else in this Agreement, the term “Asian
Party” shall not include any entity formed in, or person or entity relocated to,
the Territory for the purpose of doing business with Licensee or attempting to
qualify as an Asian Party under this Agreement unless such entity is an
Affiliate of Licensee. An Asian Party with an established or reasonably pending
relationship with Licensee that, for reasons unrelated to the relationship with
Licensee, becomes a Non-Asian Party shall nevertheless be deemed solely an Asian
Party for purposes of this Agreement. Notwithstanding anything else in this
Agreement, CSL Limited and its subsidiaries and affiliated entities (including
without limitation all companies in the CSL Group) are deemed to be solely
Non-Asian Parties, and not Asian Parties. For purposes of this definition,
“Affiliate of Licensee” shall mean an entity formed in the Territory for the
purpose of doing business with Licensee as an Asian Party solely in the
Territory that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, Licensee: where
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person or entity.

1.3 The term “Clearant Know-how” shall mean any and all information and
intellectual property (other than trademarks, service marks, and other
designations of source) relating to the irradiation of products and/or the
Clearant Process, including but not limited to the use of various chemical
stabilizers, formulation modifications, specifications, circumstances,
environments, and/or conditions in connection with which or under which the
Clearant Process may be carried out, and/or any improvements thereto.

1.4 An Allowed Product has been “Commercialized” (and “Commercialization” has
occurred) when the Licensee first receives revenue for the Allowed Product.
Licensee represents and warrants that it shall not offer for sale any Allowed
Product until the Clearant Process has been successfully transferred, in a
commercially reasonable manner, to Licensee with respect to the Allowed Product,
unless the parties otherwise mutually agree in writing.

1.5 The term “Confidential Information” shall mean (i) Clearant Know-how; (ii)
Technology (other than issued patents); (iii) the studies, and the results and
reports thereof, performed or provided by Licensor and/or Licensee under this
Agreement, (iv) any information exchanged by the parties hereunder that the
disclosing party expressly designates as confidential at or before the time of
disclosure; and (v) any financial terms of this Agreement.

1.6 The term “Fair Market Value” shall mean, with respect to Licensee, the
greater of the following:

(a) the amount offered by an independent investor, with verified funds
available, willing to purchase a Controlling Interest in Licensee; and

(b) the fair market value of the business taking into account, as applicable,
Licensee as a going concern, tangible and intangible assets, research and
development and expected income stream, as determined by the independent
investment banks in the following process: Licensor shall select one investment
bank having more than twenty full-time employees (“Investment Bank A”) to
determine the fair market value of Licensee. Should Licensee disagree with the
fair market value determined by Investment Bank A, Licensee may select a second
investment bank having more than twenty full-time employees (“Investment Bank
B”) to determine the fair market value of Licensee in consultation with
Investment Bank A. If Investment Bank B determines a lower value than, or the
same value as, Investment Bank A, then the value determined by Investment Bank A
shall be the fair market value determined by this process; otherwise, Investment
Bank A and Investment Bank B shall jointly select a third investment bank having
more than twenty full-time employees (“Investment Bank C”) to determine the
value of Licensee in consultation with Investment Bank A and Investment Bank B.
The fair market value determined by this process shall be whichever of the
values of Investment Bank A, Investment Bank B, and Investment Bank C falls
between the other two, or if two values are the same, then that value shall be
the fair market value determined by this process.

For purposes of this Section 1.6 and Section 6.1, the term “Controlling
Interest” means at least 51% of the voting interest of Licensee if Licensee is
private at the time, or at least 38% of the voting interest of Licensee if
Licensee is public at the time.

1.7 The term “Gross Revenues” shall mean all receipts, payments, or
consideration of any kind, whether monetary or otherwise, before any deductions,
from any customer of Licensee or Affiliate and/or any customer of any of
Licensee’s or Affiliate’s subsidiaries, distributors, sublicensees, or joint
venturers, resulting or derived from any use of the Clearant Process. For
purposes of this Section 1.7, “use of the Clearant Process” shall mean any act
or use of the Technology, in whole or in part, that would be an infringing or
otherwise impermissible act or use but for the license in Section 3.1 (or any
sublicense thereof); any sublicense of any rights in Section 3.1; and any sale,
distribution, or other transfer of any Allowed Product.

1.8 The term “Non-Asian Party” shall mean any person or entity that is not an
Asian Party. A Non-Asian Party with an established or reasonably pending
relationship with Licensor that, for reasons unrelated to the relationship with
Licensor, becomes an Asian Party shall nevertheless be deemed solely a Non-Asian
Party for purposes of this Agreement.

1.9 The term “Technology” shall mean the patents and patent applications
(including any divisions, continuations, or continuations-in-part thereof, any
patents that may issue from such patent applications, any reissues, extensions,
or reexaminations of such patents, and any foreign counterparts worldwide of
such patents or patent applications) listed on Schedule 2 hereto; and any and
all unpatented inventions (whether patentable or nonpatentable), copyrights,
Clearant Know-how, trade secrets, tangible research property, technical data,
and other information and intellectual property owned by Licensor, or licensed
by Licensor from third parties, including later-developed intellectual property
identified in Section 7.1, that is necessary to use or practice the Clearant
Process in connection with the manufacture and/or sale of Allowed Products.
Notwithstanding the foregoing, “Technology” shall not include any claims in
continuation-in-part patent applications (including all divisions and
continuations of these continuations-in-part), patents issuing from
continuations-in-part (including reissues, reexaminations, and extensions of
such patents) and/or international counterparts thereof to the extent that such
claims are directed to new matter that is not the subject matter of those
patents and patent applications listed in Schedule 2. Licensor shall be
obligated to amend Schedule 2 from time to time to add additional patents and/or
patent applications in which it then has an interest that it determines are
necessary for Licensee to make or sell Allowed Products, provided, however, that
patents and/or patent applications that are not related to the actual
inactivation of pathogens as contemplated by the Technology, as of the date
hereof, may not be included. By way of example, but not limitation, technology
dealing with Polymerase Chain Reaction (PCR) testing on treated allografts would
be outside of “related to the actual inactivation of pathogens”.

Any claim of an issued patent or claim of a patent application within that has
been (i) cancelled, except in response to a restriction requirement,
(ii) disclaimed by Licensor, or (iii) determined to be invalid or unenforceable
by a court or administrative agency of competent jurisdiction and such
determination is final or is upheld on appeal, or that has expired, shall not be
considered to be within the Technology effective as of the date of such
cancellation, disclaimer, final determination, or expiration. Any such
cancellation, disclaimer, final determination, or expiration shall not terminate
or otherwise impair this Agreement.

1.10 The term “Territory” shall mean the geographical area comprising the
countries that are currently (as of the Effective Date) known as: Japan, China,
Taiwan, Hong Kong, Singapore, India, Pakistan, South Korea, North Korea, Laos,
Sri Lanka, Myanmar, Cambodia, Vietnam, Thailand, Philippines, Malaysia,
Indonesia, Australia, and New Zealand.

1.11 The term “Total Cost” with respect to a party’s product development with an
entity shall mean all non-reimbursable and non-recoverable costs actually
incurred and paid by that party directly related to Commercializing Allowed
Products with that entity, as shown by written receipts and
contemporaneously-kept time records showing work directly relating to
Commercializing Allowed Products with the entity. Total Cost shall not include
overhead costs of the party that would have been incurred by the party even if
the party had not Commercialized or attempted to Commercialize Allowed Products
with the entity.

1.12 The term “Trademarks” shall mean, individually and collectively, the marks,
names, logos, and/or graphics set forth in Schedule 3 hereto, and any additional
marks, names, logos, and/or graphics that Licensor may develop and approve in
writing for use by Licensee.

1.13 As used throughout this Agreement, the term “sublicense” shall include
sublicenses of sublicenses, and the term “sublicensees” shall include
sublicensees of sublicensees.

1.14 As used in Section 12.5, a “Cure” shall mean a reasonable mechanism of
correcting sales of Allowed Products that fail to meet the Quality Standards
that is approved by Licensor in its sole discretion. Such a mechanism may
involve Licensee stopping application of Clearant Technology on the offending
Allowed Product(s) and any related Allowed Product(s), terminating any
agreements with third parties at least as to the offending Allowed Product(s)
and any related Allowed Product(s), and recalling previously distributed
offending Allowed Product(s) and any related Allowed Product(s) (collectively, a
“Cessation Cure”). Within two (2) days after Licensor receives written notice
from Licensee of a violation of the Quality Standards, the Relationship and
Technical Managers of the Licensee and Licensor will, in good faith, collaborate
on determining a Cure protocol. A successful Cessation Cure is deemed to be a
Cure approved by Licensor.

ARTICLE 2 – COLLABORATION AND RELATIONSHIP MANAGEMENT

2.1. To facilitate Licensee’s gaining familiarity with respect to the Technology
licensed hereunder and to try to anticipate and/or resolve any disputes or
differences that may arise under or in connection with this Agreement and/or the
parties’ collaboration, the parties shall implement and follow the following
relationship management structure:

(a) Each party shall designate a Relationship Manager with respect to this
Agreement. The Relationship Manager shall be a senior manager or officer of the
designating party familiar with the strategy of the company and of this
Agreement. The Relationship Managers shall be responsible for the day-to-day
supervision of the parties’ relationship and the obligations of the parties
hereunder. The Relationship Managers shall meet in person at least once per
calendar quarter, and by telephone at least once per calendar month, to
accomplish at least the following: (i) review progress of the matters covered by
this Agreement, and in particular the development of any Allowed Products and/or
sublicensing of the Technology, (ii) outline key actions and strategies in
furtherance of the parties’ relationship, (iii) attempt to resolve any issues
that have arisen, or are foreseen as possibly arising, in connection with the
performance of this Agreement, and (iv) discuss possible public statements about
the matters covered in this Agreement. The frequency of the in-person and
telephone meetings set forth herein may be changed by mutual agreement of the
Relationship Managers, and it is contemplated that fewer such meetings and phone
calls will be necessary as the parties’ relationship, and Licensee’s familiarity
with the Technology, progress.

(b) Each party shall designate a Technical Manager with respect to this
Agreement. The Technical Manager shall be a senior technology manager or officer
familiar with the Technology, the strategy of the company, and this Agreement.
The Technical Managers shall meet in person at least once per calendar quarter,
and by telephone at least once per calendar month, to accomplish at least the
following: (i) to review progress of the matters covered by this Agreement and
(ii) to address and attempt to resolve any issues that have arisen, or are
foreseen as possibly arising, in connection with the Technology. The frequency
of the in-person and telephone meetings set forth herein may be changed by
mutual agreement of the Technical Managers, and it is contemplated that fewer
such meetings and phone calls will be necessary as the parties’ relationship,
and Licensee’s familiarity with the Technology, progress. At least once per
calendar year during a meeting of the Relationship Managers, Licensor shall
update Licensee with information pertaining to upcoming patents and patent
strategy related to Allowed Products.

(c) The parties’ initial, respective Relationship Managers and Technical
Managers are set forth in Schedule 4 to this Agreement. Each party may change
its designees from time to time by giving notice to the other party; however,
absent exigent circumstances, each party may do this not more often than once
every two calendar quarters.

2.2 Licensor will use best efforts in connection with its research relating to
refining the applicable Technology, keeping Licensee informed as to research and
technology matters as they impact Licensee’s business and this Agreement, and
supporting the transfer of technical information and materials to Licensee,
provided that Licensor shall not be so obligated to the extent Licensor is under
a written confidentiality agreement that would prohibit such or such is
commercially unreasonable. In carrying out the purposes and goals of this
Agreement and furthering the parties’ relationship hereunder, Licensee will use
best efforts in connection with its research relating to refining the applicable
Technology, supporting the transfer of technical information and materials to
Licensee, seeking governmental approvals (as applicable), Commercializing and
fully developing markets for Allowed Products, and keeping Licensor informed as
to such matters and any relevant research results or information as they impact
Licensor’s business and this Agreement. The parties intend and expect that each
will use best efforts in carrying out their obligations hereunder, and that they
will make substantial use of the relationship management structure set forth in
Section 2.1 to increase the efficiency, effectiveness, and timeliness with which
they carry out such obligations and keep each other timely informed of relevant
developments and information.

2.3 (a) If any dispute between the parties arises under this Agreement, a
lawsuit in which the complaining party does not in good faith seek a temporary
restraining order or preliminary injunction shall not be filed unless and until
the parties have complied with the following informal dispute resolution
process:

(i) One party sends written notice to the other that it is invoking the informal
dispute resolution process of this Section 2.3 and setting forth in reasonable
detail the nature of the dispute (the “Notice of Dispute”);

(ii) The Relationship Managers (or other mutually agreeable persons) of the
parties shall attempt to resolve the dispute for 45 days after the Notice of
Dispute;

(iii) If the Relationship Managers (or other mutually agreeable persons) are
unable to resolve the dispute within 45 days after the Notice of Dispute; the
parties’ respective CEO’s (or other executives acting as their designees) shall
attempt to resolve the dispute for an additional 45 days;

(iv) If the parties’ respective CEO’s (or other executives acting as their
designees) are unable to resolve the dispute within the additional 45 days, a
lawsuit regarding matters reasonably identified in the Notice of Dispute may
thereafter be filed.

(b) If the complaining party in good faith seeks a preliminary injunction, but
not a temporary restraining order, the process of Section 2.3(a)(i)-(iv) applies
except that the periods during which the Relationship Managers and the CEO’s (or
other executives acting as their designees) attempt to resolve the dispute shall
be reduced from 45 days to 5 days.

(c) If the complaining party in good faith seeks a temporary restraining order,
the process of Section 2.3(a)(i)-(iv) shall not apply.

(d) If a court determines that the complaining party sought a temporary
retraining order or preliminary injunction without arguable grounds and for the
purpose of avoiding the dispute resolution procedures of Section 2.3, the court
shall award reasonable attorneys fees and costs to the other party.

ARTICLE 3 — LICENSE GRANT

3.1 Subject to all other terms and conditions of this Agreement, Licensor hereby
grants to Licensee an exclusive, non-transferable right and license under and to
the Technology to use the Technology in the Territory during the Term to
manufacture and process Allowed Products in the Territory during the Term, which
Allowed Products may be non-exclusively promoted, marketed, offered for sale,
sold, imported and exported worldwide (except not to or in Mexico with respect
to tissues) subject to all applicable laws and regulations.

3.2 The license in Section 3.1 is sublicensable to Asian Parties subject to the
written approval of Licensor, which approval shall not be unreasonably withheld,
and such sublicenses are further sublicensable to other Asian Parties subject to
the written approval of Licensor, which approval shall not be unreasonably
withheld. Notwithstanding anything else in this Agreement, Licensor shall at all
times retain discretion for qualitative and quantitative considerations to
protect its brands, economics, business, and intellectual property.

3.3 If Licensee is approached for business by a Non-Asian Party’s operating
subsidiary or venture located in the Territory for a relationship with Licensee
for manufacturing and/or processing inside the Territory and sales in whole or
part outside the Territory, Licensee must first refer this entity to Licensor.
If Licensor chooses not to pursue this entity, Licensee, after receiving written
permission from Licensor which shall not be unreasonably withheld, may then
pursue and enter into such an agreement with this entity. In this event, if
Licensor pays to Licensee 200% of the Total Cost expended or incurred by
Licensee in product development with such entity, then Licensor shall receive
100% of the revenues from sales outside the Territory thereafter.

3.4 Subject to all other terms and conditions of this Agreement, Licensor hereby
grants to Licensee a non-exclusive, non-transferable, non-sublicensable right
and license under and to the Technology to use the Technology during the Term
for the purpose of developing enhancements to the Technology. Licensor shall be
the sole owner of any and all improvements or enhancements to the Technology,
and Licensee shall promptly report to Licensor the results of any and all
enhancements, improvements, and other research and development relating to the
Technology.

3.5 Notwithstanding anything else in this Agreement, Licensor retains and has an
unlimited right to enter into license agreements for worldwide sales,
manufacture, processing, and any and all other activities with any Non-Asian
Party.

3.6 If Licensor is approached for business by an Asian Party’s operating
subsidiary or venture located outside the Territory for a relationship with
Licensor for manufacturing and/or processing inside the territory and sales in
whole or part outside the Territory, Licensor must first refer this entity to
Licensee. If Licensee chooses not to pursue this entity, Licensor, after
receiving written permission from Licensee which shall not be unreasonably
withheld, may then pursue and enter into such an agreement with this entity. In
this event, if Licensee pays to Licensor 200% of the Total Cost expended or
incurred by Licensor in product development with such entity, then Licensee
shall receive 100% of the revenues from sales inside the Territory thereafter.

3.7 Licensee shall not during the Term pursue Technology-related business with
any Non-Asian Party or provide any incentive to any Non-Asian Party to become or
attempt to become an Asian Party. Licensor shall not, and shall contractually
require that any future licensees of the Technology shall not, during the Term
pursue any Technology-related business with any Asian Party or provide any
incentive to any Asian Party to become or attempt to become a Non-Asian Party.

3.8 Subject to all other terms and conditions of this Agreement, Licensor hereby
grants to Licensee a non-exclusive, non-transferable, and royalty-free right and
license to use the Trademarks solely in conjunction with the marketing, sale,
and distribution of Allowed Products authorized by this Agreement and compliant
with the Quality Standards set forth in Section 3.8(d). In connection with such
license and this Agreement:

(a) Licensee acknowledges Licensor’s sole ownership of the Trademarks, and all
associated goodwill, and that Licensor retains all right, title, and interest in
and to the Trademarks and associated goodwill. All goodwill arising from use of
the Trademarks shall inure solely to the benefit of Licensor. As between
Licensor and Licensee, registration and any other form of protection for the
Trademarks shall only be obtained by Licensor according to Licensor’s sole
discretion;

(b) Licensee shall not use the Trademarks in a manner that will diminish or
otherwise damage Licensor’s reputation or goodwill in the Trademarks. Licensee
shall not adopt, use, or register any corporate name, trade name, trademark,
domain name, service mark or certification mark, or other designation
confusingly similar to the Trademarks;

(c) Licensee shall take all steps and provide all materials, cooperation and
assistance, reasonably required to assist Licensor in maintaining and enforcing
the Trademarks. Licensee shall notify Licensor of (i) any actual or suspected
infringement or misuse of the Trademarks by a third party, (ii) any information
that may adversely affect the Trademarks, and/or (iii) any challenge to the
Trademarks. Licensor shall have the sole right to, and in its sole discretion
may, initiate and/or control any action or proceeding concerning the Trademarks.
In the event of any third-party challenge to Licensor’s right to use the
Trademarks, Licensor has the right to require Licensee to refrain from using any
of the Trademarks subject to the challenge;

(d) Licensee warrants that all Allowed Products marketed, sold, or distributed
in connection with the Trademarks under the license set forth in Section 3.1
shall: (i) meet or exceed standards of quality and performance generally
accepted in the industry, (ii) meet or exceed standards of quality and
interpretations of any applicable self-governing or regulating organizations,
and (iii) comply with all applicable laws, rules, and regulations (collectively
(i), (ii), and (iii) are the “Quality Standards”). Licensee shall use the
Trademarks solely in connection with Allowed Products that meet the Quality
Standards; and

(e) Licensee shall cooperate with Licensor to facilitate periodic review of
Licensee’s and any sublicensee’s use of the Trademarks and compliance with the
Quality Standards. Licensee shall within five (5) days notify Licensor in
writing the details of any violation of the Quality Standards that Licensee
becomes aware of. Licensee shall correct and remedy any deficiencies in its use
of the Trademarks or brand image of Licensor and/or its conformance to the
Quality Standards within ten (10) days after Licensee becomes aware (through
notice or otherwise) of any such deficiencies. Licensee’s failure to do so shall
entitle Licensor to terminate the license set forth in Section 3.8 immediately
upon written notice.

3.9 The license in Section 3.8 is sublicensable to parties validly sublicensed
by Licensee (or its sublicensees) to sell Allowed Products, subject to the
written approval of Licensor, which approval shall not be unreasonably withheld.
Notwithstanding anything else in this Agreement, Licensor shall at all times
retain discretion for qualitative and quantitative considerations to protect its
brands, economics, business, and intellectual property.

3.10 If Licensor delivers to Licensee standard operating procedures or other
specifications with respect to the Technology or any product, Licensee shall
follow such standard operating procedures or specifications, and any Licensee
changes to or departures from the standard operating procedures or other
specifications shall only be made after prior written approval by Licensor, in
its sole discretion, is received by Licensee. In addition, any and all
improvements or further fields of use of the licensed Technology shall
immediately be reported in writing by Licensee to the Licensor prior to any
application or testing of such for Licensor’s written approval. Further, if any
additional testing, as Licensor determines in its sole discretion, is required
to understand the effect of any such Licensee requested change to or departure
from the standard operating procedures or other specifications, an Allowed
Product, or otherwise, Licensor shall be allowed to conduct any and all testing
it shall determine is appropriate prior to approving of any such change or
departure.

3.11 Notwithstanding anything else in this Agreement, Licensee shall not pursue
or enter into any business agreement or relationship with CSL Limited or any of
its subsidiaries or affiliated entities (including without limitation any of the
companies in the CSL Group). Notwithstanding anything else in this Agreement,
Licensor is free to enter into any business agreement or relationship with CSL
Limited or any of its subsidiaries or affiliated entities (including without
limitation any of the companies in the CSL Group), regardless of the agreement’s
or relationship’s or entity’s connection with the Territory and regardless of
any exclusivity of any license to Licensee.

ARTICLE 4 — LICENSEE PAYMENTS AND OBLIGATIONS

4.1 (a) In consideration for the access to and use of the Technology, Licensee
shall pay Licensor non-recoupable, non-refundable payments totaling $5,000,000
as follows:

         
Timing
  Amount
 
       
 
       
by October 31, 2005
  $ 500,000  
 
       
 
       
by January 31, 2006
  $1,000,000
(subject to increase as set forth
in Section 4.1(b))
 
       
 
       
by October 31, 2006
  $ 1,000,000  
 
       
 
       
by January 31, 2007
  $ 1,000,000  
 
       
 
       
by October 31, 2007
  $ 1,000,000  
 
       
 
       
by October 31, 2008
  $ 500,000  
 
       

(b) Notwithstanding anything else in this Agreement, the first $1,000,000
payment set forth in the chart in Section 4.1(a) shall be increased to
$1,250,000 if Licensee fails to raise $5,000,000 in financing on or before
January 31, 2006 to be used solely to develop and Commercialize Allowed
Products, as verified to Licensor on or before February 10, 2006.

1

4.2 In consideration of the rights and licenses herein granted by Licensor to
Licensee, Licensee shall pay to Licensor the following royalty on Gross
Revenues:

          Year of Agreement   Royalty Rate on Gross Revenues
1st through end of 5th
    7.5 %
 
       
6th through end of 10th
    10.0 %
 
       
11th and each year thereafter
    12.5 %
 
       

4.3 In further consideration of the rights and licenses herein granted by
Licensor to Licensee, Licensee shall pay to Licensor the following recoupable,
non-refundable, minimum royalty (“Minimum Royalty Payment”) for each year of the
Agreement, payable within ten (10) days following the beginning of the
applicable year as set forth below:

         
Year of Agreement
  Minimum Royalty Payment
     
1st
  $ 0  
 
       
2nd
  $ 0  
 
       
3rd
  $ 0  
 
       
4th
  $ 0  
 
       
5th
  $ 0  
 
       
6th and for each year beyond
  $250,000 each year
 
       

4.4 Any royalty payment to be made under Section 4.2 shall be applicable toward
recoupment of only the Minimum Royalty Payment paid in the same year of the
Agreement. When the aggregate Licensee royalty payments due under Section 4.2
for a given year exceed the Minimum Royalty Payment for that same year of the
Agreement, Licensee shall pay Licensor any accrued, unpaid excess amount within
thirty (30) days following the end of the calendar quarter. Such payments to
Licensor shall be accompanied by a statement showing Gross Revenues on a
country-by-country basis together with all information relevant to the
computation of any royalties payable hereunder (including, but not limited to,
the Allowed Products billed and collected broken down by sublicensee, category,
product and price), and the payment amount due and payable pursuant to the terms
of this Agreement.

4.5 All payments made hereunder shall be paid in United States dollars, and
shall be made by wire transfer to the account specified by Licensor. To the
extent any Gross Revenues are received in non-U.S. currency, royalty payments
with respect to such Gross Revenues shall be paid in U.S. dollars converted from
the non-U.S. currency at the rate of exchange quoted by The Wall Street Journal,
on the last business day of the month in which the Gross Revenues giving rise to
the royalty payment were received.

4.6 Licensee shall keep and shall require all sublicensees to keep complete,
true and accurate records of all Gross Revenues, all sales, distribution, and
other transfers of each Allowed Product, and all data necessary for the
computation of payments to be made to Licensor hereunder for at least three
(3) years following the period in which such obligation arose. Licensor, at
Licensor’s expense, shall be given access to Licensee’s and sublicensees’
records, which shall be made available by Licensee at a single location in the
continental United States, upon thirty (30) days written notice by Licensor,
during reasonable business hours for the purpose of auditing them and verifying
any payments (or lack thereof) made under this Agreement. Licensor may only
conduct one (1) audit of Licensee per calendar year. Notwithstanding the
previous statement, Licensee reserves the right to authorize Licensor additional
audits beyond the one (1) per calendar year allowed; however, the terms under
which these additional audits are conducted may differ from the terms specified
in this Section 4.6. In the event that a discrepancy is determined to exist and
such discrepancy is greater than five percent (5%) of the amount reported by
Licensee, the costs incurred by Licensor for such audit shall be borne by
Licensee, provided that if two consecutive audits (not necessarily of
consecutive payment periods) disclose discrepancies of between 2% and 5%
(inclusive), the costs incurred by Licensor for the second of such audits shall
be borne by Licensee. If an audit reveals that Licensee has underpaid any owed
amount to Licensor, Licensee shall immediately pay such unpaid or underpaid
amount to Licensor, but if such payment is disputed in good faith by Licensee,
Licensee may make such payment subject to a reservation of its rights.

4.7 Withholding tax, if any, levied on any royalty and/or on any other payments
to be paid hereunder, will be paid by Licensee to the proper taxing authority
and proof of payment will be sent to Licensor. Any such withholding tax paid by
Licensee, may not be deducted from and/or credited against the royalty due to
Licensor. In addition, payments made hereunder shall be exclusive of any VAT due
and the end user is responsible to account for VAT under the self-reporting /
reverse charge mechanism.

4.8 Licensee shall pay interest to Licensor on overdue payments at the lesser of
one percent (1%) per month or the highest rate allowed by applicable law, until
paid. Licensee shall be deemed in material breach of this Agreement in the event
that any such sums are in arrears for more than sixty (60) days.

4.9 Licensee shall use best efforts to Commercialize each Allowed Product.
Licensee shall use best efforts to fully develop the markets for each Allowed
Product which has been Commercialized and within ninety (90) days from such date
of Commercialization.

4.10 Licensor shall have the right, at any time, to inspect and investigate the
manufacturing and processing units of Licensee (or any sublicensee) for the
Allowed Products upon thirty (30) day prior written notice by Licensor to
Licensee. This right to investigate also includes the right to investigate the
running manufacturing processes for the Allowed Products in the manufacturing
units.

4.11 Licensee shall provide Licensor with all information and evidence to be
submitted to any regulatory authorities in connection with the approval
requirements for each of the Allowed Products. Such information and evidence
shall include, but is not limited to, the manufacturing protocols for the
Allowed Products. Licensee shall inform Licensor about any amendments in said
protocols within ten (10) days after submission of such, provided, however, that
if such amendments in said protocols affect the Allowed Product or the
application of the Technology on the Allowed Product then Licensee shall provide
Licensor reasonable notice prior to such submission.

4.12 Licensee shall not attempt to or in fact sell, transfer, assign, or
otherwise encumber any right or interest in the Agreement, the Technology, or
the Trademarks, except for allowed sublicenses granted by Licensee in the
ordinary and normal course of its business as proposed to be conducted as of
November 4, 2004. Any and all sublicensees shall be contractually required not
to sell, transfer, assign, or otherwise encumber any right or interest in any
sublicense, the Technology, or the Trademarks.

4.13 Notwithstanding anything else in this Agreement, if Licensee pays Licensor
an aggregate of $5 million in royalty payments under Section 4.2 (which amount
does not include any other payment under this Agreement) prior to the end of
year 10 of this Agreement, Licensee shall not be required to pay the Minimum
Royalty Payments set forth in Section 4.3 from that point through the end of
year 10 of this Agreement.

4.14 In any agreement that Licensee enters into with a third party regarding the
Technology or Allowed Products, Licensee shall include written provisions
ensuring that no third party is purported to be given greater rights or fewer
restrictions with respect to the Technology or Trademarks than Licensee
hereunder and fully preserving the rights that Clearant has with respect to such
third parties as set forth in this Agreement. By way of some examples, but not
in any respect limitations, any sublicense (and any sublicense of any
sublicense, etc.) shall require sublicensee to agree in writing: to not pursue
Technology-related business or provide incentives to the same extent as
prohibited of Licensee in Section 3.7, to use best efforts to Commercialize
Allowed Products as Licensee is required to do under Section 4.9, to agree to
Licensor’s ownership of all developments as set forth in Section 7.1, to agree
to the same confidentiality obligations as Licensee under Article 9, and to
agree to the same indemnification obligations as Licensee under Article 11.

ARTICLE 5 — EQUITY INTEREST IN LICENSEE

5.1 Licensee shall grant Licensor, at no cost, a 10% preferred equity interest
in Licensee based on a fully diluted post-equity financing basis calculation
(including all common stock, preferred stock, and common stock equivalents,
options, warrants, convertible securities, and similar securities) within
fifteen (15) days after aggregate financing of at least $10,000,000 from
unrelated third parties. Such preferred equity interest shall be issued in any
one of the securities, at Licensor’s sole option, that Licensee has sold to
raise financing of at least $10,000,000. If no such financing has occurred,
Licensor, at its sole option, shall have the right to take such equity interest
in any prior issued security of Licensee, at no cost.

5.2 In connection with Licensor’s equity interest granted in Section 5.1,
Licensee shall be granted and have preemptive rights to maintain its ownership
pro rata by investing capital with new investors (on the same terms) in
connection with Licensee’s sales of additional equity securities. Licensor shall
be granted and have other standard rights granted to the other investors in such
financing, including without limitation registration rights, co-sale rights, and
information rights.

ARTICLE 6 — LICENSOR’S FIRST REFUSAL, PURCHASE, AND
BOARD OBSERVATION RIGHTS

6.1 At Licensor’s request in its sole discretion, Licensee shall sell Licensee
to Licensor for a purchase price of the Fair Market Value of Licensee upon each
occurrence of any of the following:

(a) seven days before Licensee has a public offering;

(b) Licensee receives a commercially reasonable, unsolicited, written offer
(including the identity of a third party and indicating its interest and the
terms thereof) for the purchase of a Controlling Interest which the Board of
Directors of Licensee intends to pursue; or

(c) the Board of Directors of Licensee solicits and receives a commercially
reasonable indication of interest from a third party to purchase a Controlling
Interest.

Before Licensee shall make a public offering, Licensee shall give Licensor one
hundred twenty (120) days written notice of its intent to do so, for the purpose
of Licensor being given a reasonable opportunity to determine the Fair Market
Value of Licensee and whether to purchase Licensee. If within fourteen (14) days
thereafter Licensor does not give written notice of its intent to make a Fair
Market Value determination in connection with a decision whether to purchase
under Section 6.1(a), Licensor shall not purchase Licensee in connection with
such public offering. In the event of a third-party offer under Section 6.1(b)
or indication of interest under Section 6.1(c), Licensee shall give Licensor
written notice of such offer or indication of interest within ten (10) days
after receipt thereof. If within fourteen (14) days after such notice Licensor
does not give written notice of its intent to make a Fair Market Value
determination in connection with a decision whether to purchase under
Section 6.1(b) or 6.1(c), Licensor shall not purchase Licensee in connection
with such offer or indication of interest; otherwise Licensor shall be given at
least fourteen (14) days after a determination of Fair Market Value in
connection with such offer or indication of interest to give notice of an intent
to purchase under Section 6.1(b) or 6.1(c), and Licensee shall not engage in any
transaction with the third party prior to the end of that period that may render
more difficult or costly such purchase.

6.2 Beginning on the fifth (5th) anniversary of the Effective Date, Licensor
shall have the right to purchase Licensee at a total purchase price equal to the
Fair Market Value of Licensee.

6.3 If a particular determination of Fair Market Value under Section 1.6(b)
results in the purchase of Licensee by Licensor, then the costs and fees
relating the valuations by Investment Bank A, Investment Bank B, and Investment
Bank C (whichever such valuations are conducted) shall be paid from the proceeds
of the sale. If a particular determination of Fair Market Value under
Section 1.6(b) does not result in the purchase of Licensee by Licensor, then
Licensor shall bear the costs and fees of the valuation thereunder of Investment
Bank A, Licensee shall bear the costs and fees of the valuation thereunder of
Investment Bank B (if conducted), and the parties shall evenly share the costs
and fees of the valuation thereunder of Investment Bank C (if conducted).

6.4 Licensee shall give Licensor reasonable notice of meetings of the Board of
Directors of Licensee and the opportunity for a representative chosen by
Licensor to attend such board meetings as a non-voting observer. Licensee shall
also provide Licensee’s representative with the same information, at the same
time, as is provided to Board members.

ARTICLE 7 — INTELLECTUAL PROPERTY

7.1 Licensor shall be the owner of any and all intellectual property related to
or resulting from the Technology, the licenses granted by this Agreement and
sublicenses resulting therefrom, the irradiation of biologics, and the Clearant
Process, including without limitation the conditions under which the Clearant
Process may be carried out, and any improvements thereto, regardless of what
person or entity discovers or develops them. This includes, but is not limited
to, patents and patent applications, any and all unpatented inventions (whether
or not patentable), copyrights, trade secrets, tangible research property,
technical data and other information and intellectual property solely or jointly
conceived, made, reduced to practice, or learned by Licensee, sublicensees,
and/or venturers with Licensee or sublicensees.

7.2 Licensee shall, within the Territory, protect and maintain the validity and
enforceability of the Technology and Trademarks, and shall not allow any of the
Technology or Trademarks to be abandoned, forfeited, or dedicated to the public
without the written consent of Licensor. Licensee shall monitor the Territory
for, and promptly provide written notification to Licensor in the event of, any
third party infringement or misappropriation, or possible infringement or
misappropriation, of the Technology or Trademarks in whole or in part. Upon
receipt of such notice, Licensor shall have the right (but not the obligation),
in its sole discretion, to take action against actual or suspected infringers or
other violators and any and all recoveries resulting from such actions by
Licensor shall be retained by Licensor. Any and all costs and expenses,
including but not limited to legal fees, for acquisition, maintenance,
litigation of, or other protection of, rights in or to the Technology or
Trademarks in the Territory shall be borne by, or if initially paid by Licensor
promptly reimbursed by, Licensee as they are incurred. In the event of any
monetary recovery by Licensor in a litigation or proceeding covered by this
Section 7.2, Licensee shall be entitled to have any moneys it actually paid in
connection with the litigation or proceeding reimbursed from any net moneys, if
any, actually received after Licensor has been reimbursed for any and all fees
and expenses it has paid or incurred in connection with obtaining the proceeds.

7.3 Licensee shall report to Licensor, promptly and in written detail, each
claim of patent infringement made or threatened by a third party against
Licensee as a result of Licensee’s manufacture, use or sale of the Allowed
Products.

ARTICLE 8 — NON-SOLICITATION AND NON-COMPETE

8.1 During the Term and for two (2) years thereafter, Licensee shall not
directly or indirectly encourage, solicit, recruit, or hire, or assist others to
directly or indirectly encourage, solicit, recruit, or hire, any full- or
part-time employee, or director of Licensor that (i) is then working for or with
Licensor in any capacity or (ii) had been working for or with Licensor in any
capacity any time during the one-year period before such encouraging,
solicitation, recruiting, or hiring. Notwithstanding the previous sentence,
Licensor consents to Licensee recruiting and hiring William Drohan, Randy Kent,
Billy Burgess, Shirley Miekka, and/or Martin MacPhee, provided that, absent
written consent from Licensor, Licensee shall not communicate with William
Drohan, Randy Kent, Martin MacPhee, or any other Clearant employee for at least
thirty (30) days after the Effective Date in connection with an actual or
possible position with Licensee. Notwithstanding the foregoing, Licensor
consents to Licensee utilizing consultants who are working for or with Licensor
who are not current or prior employees or directors of Licensor, provided that
Licensee’s good-faith use of such consultants (limited exclusively to a
consulting role) does not interfere with any of the consultant’s obligations to
Licensor, or cause any disruption whatsoever in the business of Licensor. As an
example, suppose consultant John agrees to attend a meeting on behalf of
Licensor. If Licensee needed consultant John to complete a task during the time
John would be attending Licensor’s meeting, under these terms, Licensee must
defer and require John to complete the task around his schedule with Licensor.
If Licensee desires to utilize a consultant in a role beyond consulting (i.e.
hiring to a full- or part-time basis), it may only do so after receiving the
express written permission of Licensor.

8.2 During the Term and for two (2) years thereafter, Licensee shall not
directly or indirectly call on, take phone calls from, meet, or otherwise
solicit business from, any actual or potential customer of Licensor known by
Licensee to be targeted by Licensor outside the Territory, or assist others to
do so. Licensee acknowledges that such actual and potential customers include,
but are not limited to, CSL Limited and its subsidiaries or affiliated entities
(including without limitation the companies in the CSL Group).

8.3 The obligations set forth in Sections 8.1 — 8.2 are essential elements of
this Agreement. Licensee is receiving adequate consideration in exchange for
these obligations (and all other obligations in the Agreement) and these
obligations are reasonable and necessary in order to protect the legitimate
rights and interests of Licensor in its intellectual property, its confidential
and proprietary information, and otherwise.

ARTICLE 9 — CONFIDENTIALITY

9.1 The recipient of Confidential Information under or in connection with this
Agreement from the other party shall treat such Confidential Information so as
to preserve its confidentiality, with at least that level of care that the
recipient treats its own Confidential Information. Access to the Confidential
Information shall be limited to employees of the recipient who have the need to
know the information to effectuate the purpose of this Agreement and who are
under a written obligation of confidentiality to the recipient at least to the
same extent as the recipient is bound under this Agreement.

9.2 The obligations set forth in Section 9.1 do not apply to Confidential
Information when, after, and only to the extent it:

(a) was known to the recipient before disclosure under this Agreement as
evidenced by written records created and dated prior to the disclosure under
this Agreement, an issue upon which the recipient shall bear the burden of
proof;

(b) is or becomes a matter of public knowledge through no fault of the
recipient, an issue upon which the recipient shall bear the burden of proof;

(c) is disclosed by the recipient with the prior written approval of the party
disclosing the information;

(d) is disclosed to the recipient by a third party with the lawful right to
disclose the Confidential Information without a duty of confidentiality, where
the third party lawfully obtained the information independently of either party
to this Agreement, an issue upon which the recipient shall bear the burden of
proof; or

(e) is disclosed as required by law after taking reasonable steps to inform the
disclosing party and providing an opportunity to object or otherwise act.

9.3 All Confidential Information furnished under this Agreement shall be and
remain the exclusive property of the disclosing party except as otherwise
provided by Section 7.1, and the receiving party shall promptly return to the
disclosing party, upon the disclosing party’s request, all documents, samples
and other material in the possession, custody or control of the receiving party
that bear or incorporate any part of the Confidential Information, including all
copies made by the receiving party; provided that the receiving party may retain
one copy for the purposes of complying with this Agreement.

ARTICLE 10 — REPRESENTATIONS AND WARRANTIES

10.1 Licensor hereby represents and warrants to Licensee that:

(a) it has the full right, power and authority, and has obtained all approvals,
permits or consents necessary, to enter into this Agreement and to perform all
of its obligations hereunder and to grant the licenses provided hereunder;

(b) it has not, prior to the Effective Date of this Agreement, entered into any
agreement or otherwise granted any now existing, or agreed to grant any future,
license, right or privilege that conflicts in any way with this Agreement; and

(c) it has and will maintain, for at least three (3) years after the termination
of this Agreement, commercial general liability insurance, including products
liability coverage, covering conduct it may undertake, products it may
manufacture or sell, and events that may occur in connection with or relating to
its compliance with its conduct and/or obligations under this Agreement, in an
amount and nature adequate and reasonable under the circumstances and
commensurate with such insurance as is customary in the industry in connection
with similar risks and agreements.

10.2 Licensee hereby represents and warrants to Licensor that:

(a) it has the full right, power and authority, and has obtained all approvals,
permits or consents necessary, to enter into this Agreement and to perform all
of its obligations hereunder;

(b) this Agreement does not conflict with Licensee’s obligations under any other
agreement or law;

(c) to its knowledge, neither the preparation nor the sale or distribution of
the Allowed Products will infringe or otherwise conflict with any laws or any
rights of any third party;

(d) it has and will maintain, for at least three (3) years after the termination
of this Agreement, commercial general liability insurance, including products
liability coverage, covering conduct it may undertake, products it may
manufacture or sell, and events that may occur in connection with or relating to
its compliance with its conduct and/or obligations under this Agreement, in an
amount and nature adequate and reasonable under the circumstances and
commensurate with such insurance as is customary in the industry in connection
with similar risks and agreements;

(e) Licensee shall not use any confidential or proprietary information of
Licensor known to any current or former employee of Licensor (including but not
limited to William Drohan and Martin MacPhee) other than Confidential
Information and/or Technology provided to or licensed to Licensee under this
Agreement; and

(f) it will use all commercially reasonable efforts to raise $5,000,000 in
financing on or before January 31, 2006 to be used solely to develop and
Commercialize Allowed Products, and provide proof to Licensor of such financing
on or before February 10, 2006, these dates being material and of the essence.

10.3. LICENSOR EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. LICENSOR PATENT AND TECHNOLOGY RIGHTS ARE
PROVIDED “AS IS.” LICENSEE HEREBY ACKNOWLEDGES AND AGREES THAT LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES THAT THE RIGHTS AND LICENSES GRANTED BY LICENSOR
TO LICENSEE HEREUNDER CONSTITUTE ALL RIGHTS AND LICENSES NECESSARY OR DESIRABLE
TO PROCESS, MANUFACTURE OR TRANSFER THE ALLOWED PRODUCTS.

10.4. IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE FOR ANY SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOST OR ANTICIPATED REVENUES OR PROFITS) FOR ANY CLAIM RELATING TO THIS
AGREEMENT, OR FOR DAMAGES OR OTHER MONIES, INDIVIDUALLY OR IN THE AGGREGATE,
EXCEEDING THE AMOUNTS ACTUALLY PAID TO LICENSOR HEREUNDER IN THE TWELVE-MONTH
PERIOD PRECEDING ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS
BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR
OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF LICENSOR IS ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF THE SAME. LICENSEE ACKNOWLEDGES AND AGREES THAT ANY
SUCH PAYMENT BY LICENSOR SHALL BE THE SOLE AND FINAL REMEDY IN EXHAUSTION OF AND
IN PLACE OF ALL OTHER REMEDIES HEREUNDER AND THAT SUCH REMEDY SHALL NOT BE
DEEMED OR ALLEGED BY LICENSEE TO BE INSUFFICIENT OR TO HAVE FAILED OF ITS
ESSENTIAL PURPOSE. IN NO EVENT SHALL LICENSEE BE LIABLE TO LICENSOR FOR ANY
SPECIAL CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES OR FOR THE LOSS OF
PROFITS ARISING FROM THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR ANY
ACTS OR OMISSIONS ASSOCIATED HEREWITH.

10.5 IN NO EVENT SHALL LICENSOR BE LIABLE TO ANY SUBLICENSEE FOR ANY REASON OR
GROUND WHATSOEVER RELATING TO ANY SUBLICENSE, THIS AGREEMENT, LICENSEE, THE
TECHNOLOGY, THE CLEARANT PROCESS, OR THE TRADEMARKS. EACH AND EVERY SUBLICENSEE
SHALL WAIVE ANY WAIVABLE RIGHTS AND CLAIMS OF SUCH KINDS AGAINST LICENSOR IN
WRITING, AND SHALL EXECUTE A WRITTEN COVENANT NOT TO SUE LICENSOR WITH RESPECT
TO SUCH MATTERS, AS A MATERIAL CONDITION OF ANY SUBLICENSE.

ARTICLE 11 — COMPLIANCE, INDEMNIFICATION AND INSURANCE

11.1 Licensee shall indemnify, defend, and hold harmless Licensor and its
affiliated companies and its and their respective officers, directors, agents
and employees from and against all third party liabilities, demands, damages,
expenses and losses (including reasonable attorneys’ fees) arising out of or in
connection with (a) Licensee’s breach of the representations, warranties,
obligations and covenants under this Agreement, (b) the manufacture, use,
distribution and/or sale of any and all Allowed Products (the “Indemnified
Losses”), or (c) any lawsuit or other proceeding brought by any sublicensee that
is disallowed under the language of Section 10.5, except to the extent
indemnified by Licensor pursuant to Section 11.4.

11.2 Licensee shall use best efforts in a timely fashion to conduct all of its
operations in relation to Allowed Products in accordance with all applicable
laws, regulations, requirements, and other standards, which may be in effect
from time-to-time, of all pertinent governmental authorities, including, without
limitation, standards for the validation and processing of Allowed Products.

11.3 Licensee shall exercise a reasonable standard of care in conducting its
activities relating to Allowed Products and Technology, including without
limitation any sublicensing, testing, manufacture, packaging, marketing,
advertising, distribution and sale.

11.4 Licensor shall indemnify, defend, and hold harmless Licensee and its
affiliated companies and its and their respective officers, directors, agents
and employees from and against all Indemnified Losses resulting from Licensor’s
breach of the representations, warranties, obligations and covenants under this
Agreement.

ARTICLE 12 — TERM AND TERMINATION

12.1 The Term of this Agreement shall be from the Effective Date through and
including the twentieth (20th) anniversary of the Effective Date, unless and
until this Agreement is terminated earlier in accordance with the provisions of
Article 12. If at the end of the twentieth (20th) anniversary of the Effective
Date this Agreement has not been terminated, it shall automatically be extended
for up to three (3) additional ten-year terms, each of which shall take effect
automatically if the Agreement has not been terminated as the preceding term
comes to an end.

12.2 This Agreement may be terminated by either party upon written notice in the
event that the other party:

(a) materially breaches the Agreement, in which case the Agreement may be
terminated in accordance with Section 12.3;

(b) files a petition for insolvency, bankruptcy or liquidation or the
commencement of any such proceeding against either party that is not discharged
within ninety (90) days thereafter;

(c) makes a general assignment for the benefit of its creditors;
(d) ceases to conduct its business; or
(e) has a receiver appointed for it or its business.

12.3 Upon any curable material breach or default by either party under this
Agreement, this Agreement may be terminated, by the other party upon sixty
(60) days written notice to the breaching or defaulting party (“Notice Period”),
provided that with respect to a breach or default for non-compliance with the
standard operating procedures or the process for changes thereto under Articles
2, 3 or 4, the Notice Period shall be ten (10) days. Such notice shall become
effective at the end of such Notice Period, unless such breach or default is
cured during such Notice Period. Upon any material breach or default by either
party under this Agreement that cannot reasonably be cured, or upon a party’s
breach of any warranty under this Agreement, this Agreement may be terminated by
the other party immediately upon notice. In the event Licensee fails to cure a
breach for non-payment under Section 4.1 within the Notice Period, Licensor’s
sole remedy shall be cancellation of the license.

12.4 Upon termination of this Agreement, Licensee shall immediately cease
developing, making, having made, using, promoting, processing, producing,
marketing, representing, offering for sale or distribution, selling,
distributing, importing, or exporting Allowed Products, and all rights and
licenses granted to Licensee hereunder shall automatically and immediately
terminate.

12.5 Notwithstanding anything else in this Agreement, this Agreement may be
terminated by Licensor upon written notice if:

(a) Licensee or any sublicensee fails to conform to applicable standards,
regulations, or guidelines of any applicable governmental agency, resulting in a
suspension of manufacturing or sales of Allowed Products or use of the
Technology, and fails to cure such failure and resume manufacturing or sales
within thirty (30) days after notice thereof;

(b) any Allowed Product that is materially harmful or unsafe to intended
recipients if used as intended is made available to an end user, and Licensee
fails to effect a successful Cure within eighteen (18) days after Licensee
becomes aware (through notice or otherwise);

(c) Licensee fails to effect a successful Cure of a violation of the Quality
Standards within eighteen (18) days after Licensee becomes aware (through notice
or otherwise) of the violation;

(d) a governmental, regulatory, or self-governing agency or entity determines
that any Allowed Product is materially harmful or unsafe, and Licensee fails to
effect a successful Cure within eighteen (18) days after Licensee becomes aware
(through notice or otherwise);

(e) Licensee uses any of the Trademarks in any way, or with any product or
service, likely to diminish or damage the Trademarks or brand image of Licensor
or the Technology, and the same or similar use continues or occurs more than ten
(10) days after Licensee becomes aware (through notice or otherwise); or

(f) Licensee fails to notify Licensor in writing the details of any violation of
the Quality Standards that Licensee or any sublicensee becomes aware of (through
notice or otherwise), within five (5) days after Licensee or any sublicensee
becomes aware of the violation. Although Licensee will use its reasonable best
efforts to ensure all sublicensees conform to the applicable Quality Standards,
in the event Licensee becomes aware that a sublicensee has failed to inform
Licensee of a Quality Standards violation, Licensee shall not be in breach of
this Agreement if it enacts a Cessation Cure with respect to the sublicensee and
applicable violation within three (3) days after discovery of the violation.

12.6 The expiration or termination of this Agreement shall not affect any rights
or obligations of the parties under this Agreement that are intended by the
parties to survive such expiration or termination or which have accrued prior to
such expiration or termination. Without limiting the generality of the
foregoing, the following provisions of this Agreement shall survive expiration
or termination hereof: Section 2.3, Sections 4.1 — 4.8, Article 5, Article 6,
Article 7, Article 8, Article 9, Article 10, Section 11.1, Section 11.4, and
Section 13.11. In addition, any other provision required to interpret and
enforce the parties’ rights and obligations under this Agreement shall also
survive, but only to the extent required for the full observation and
performance of this Agreement.

12.7 If Licensee is a party to any claim against Licensor for infringement,
invalidity, unenforceability or the like relative to any of the Technology or
opposes the issuance of any of Licensor’s patents included within the
Technology, Licensor shall have the option to immediately terminate this
Agreement and upon such termination Licensee shall immediately cease developing,
making, having made, using, promoting, processing, producing, marketing,
representing, offering for sale or distribution, selling, distributing,
importing, or exporting Allowed Products, and all rights and licenses granted to
Licensee hereunder shall automatically and immediately terminate.

ARTICLE 13 — MISCELLANEOUS

13.1 This Agreement constitutes the entire understanding between the parties
with respect to the obligations of the parties hereto and supersedes and
replaces all prior agreements, understandings, writings and discussions between
the parties relating to the subject matter of this Agreement.

13.2 Other than with respect to an obligation solely to pay money, any material
breach of this Agreement by Licensee will cause, and constitutes, irreparable
harm to Licensor for which Licensor has no adequate remedy at law, and thus any
such material breach would entitle Licensor to injunctive and preliminary
injunctive relief to enforce this Agreement and/or protect its intellectual
property, in addition to damages and any other available remedies.

13.3 This Agreement may be amended, and any of its terms or conditions may be
waived, only by a written instrument executed by the parties or, in the case of
a waiver, by a written instrument executed by the waiving party. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect such party’s right at a later time to enforce the same
provision in connection with subsequent performance of such provision. No waiver
by either party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of any
other condition or term.

13.4 Any delay in or failure of performance by either party under this Agreement
shall not be considered a breach of this Agreement if and to the extent such
delay or failure is caused by an occurrence or occurrences beyond the reasonable
control of the party affected, including but not limited to acts of God; acts,
regulations or laws of any government; strikes or other concerted acts of
workers; fires; floods; explosions; riots; illness; death; incapacity;
disability; wars; terrorism; rebellion and sabotage; and any time for
performance hereunder shall be extended by the actual time of delay caused by
such occurrence.

13.5 Any notice required or permitted to be given hereunder shall be mailed by
registered or certified mail return receipt requested or by overnight courier or
delivered by hand to the party to whom such notice is required or permitted to
be given. Delivery of any notice shall be deemed to have occurred upon receipt
of such notice.

All designations and written disclosures of Confidential Information, and
reports sent hereunder, to Licensor shall be addressed as follows:

Clearant, Inc.
11111 Santa Monica Blvd., Suite 650
Los Angeles, CA 90025
Attn: Andrew Jacobson

All notices to Licensor shall be addressed as follows:

Clearant, Inc.
11111 Santa Monica Blvd., Suite 650
Los Angeles, CA 90025
Attn: Donald Lewis

All designations and written disclosures of Confidential Information, and
reports sent hereunder, to Licensee shall be addressed as follows:

TriStar Bioventures International
1505 Gilman Blvd. NW,
Suite #4A
Issaquah, WA 98027
Attn: Eric Luttio

All notices to Licensee shall be addressed as follows:

TriStar Bioventures International
1505 Gilman Blvd. NW,
Suite #4A
Issaquah, WA 98027
Attn: Eric Luttio

Each party may change its foregoing information for receiving notices and
disclosures hereunder upon seven (7) days written notice to the other.

13.6 This Agreement shall not be assignable by any party without the written
consent of the non-assigning party. Notwithstanding the preceding sentence or
anything else in this Agreement, Licensor may assign or transfer its rights and
obligations under this Agreement to a party that succeeds to all or
substantially all Licensor’s business or assets whether by sale, merger,
operation of law or otherwise; provided that any such assignee or transferee
agrees in writing prior to the assignment or transfer that upon the assignment
or transfer it shall be fully bound by the terms and conditions of this
Agreement. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assignees, including without limitation those resulting from sale,
merger, or otherwise.

13.7 Each party hereto is an independent contractor and not a joint venturer,
principal, agent or partner of the other, and neither shall enter into or have
the right to enter into any agreement, shall incur or commit or have the right
to incur or commit the other in any manner, or shall make or have the right to
make any representation on behalf of the other, without the prior written
consent of such other.

13.8 Licensor and Licensee acknowledge that if Licensor as a debtor in
possession or through a trustee in bankruptcy in a case under the Bankruptcy
Code rejects the Agreement, Licensee may elect to retain rights under the
Agreement as provided in, and in accordance with, Section 365(n) of the
Bankruptcy Code. In such event, upon written request of the Licensee to Licensor
or the Bankruptcy Trustee, Licensor or such Bankruptcy Trustee shall not
interfere with the rights of Licensee as retained under and in accordance with
Section 365(n) of the Bankruptcy Code.

13.9 The language used in this Agreement shall be deemed to be the language
chosen by both parties hereto to express their mutual intent. Neither party
shall be deemed or considered to be the sole or primary drafter, and no rule of
strict construction for or against either party shall apply to any term,
condition, or provision of this Agreement. Each party had the benefit of counsel
in negotiating, drafting, reviewing, and understanding this Agreement, and is
freely executing this agreement after all such consideration, review, and advice
as it believes appropriate.

13.10 The headings contained in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement. In this Agreement, the
words “include” and “including” shall be deemed to be followed by “without
limitation,” the words “hereof” and “herein” and “hereunder” refer to this
Agreement as a whole, and the singular includes the plural and vice versa.

13.11 If any provision or provisions of this Agreement (or any portion or
portions thereof) are held to be invalid, void, illegal, or unenforceable for
any reason by a court of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired and shall continue in full force and effect, and the
provisions of this Agreement shall be construed and interpreted, to the fullest
extent legally possible, to give effect to the intent of any provision or
portion held invalid, void, illegal or unenforceable.

13.12 In any action or proceeding arising out of or relating to this Agreement
or any party’s rights under or in connection with this Agreement, the court or
other ruling authority shall determine which party, if either, is the prevailing
party for the purpose of awarding attorneys fees (or whether no party was the
prevailing party for such purposes), and shall award such prevailing party, if
any, its reasonable attorneys fees and expenses.

13.13 This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, without consideration of its choice of
law rules. Any lawsuit or other proceeding arising out of or under this
Agreement shall be filed in the United States District Court for the Central
District of California, which the parties acknowledge and agree shall have
jurisdiction over the issues and the parties and shall be an appropriate venue,
and the parties shall and do submit themselves to the jurisdiction of such court
for purposes of this Agreement and waive any waivable right to make any
objection to such court based on jurisdiction, venue, or otherwise.

13.14 This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

* * * * *

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of Licensor and Licensee, as applicable.

CLEARANT, INC. TRISTAR BIOVENTURES INTERNATIONAL

             
 
  /s/ Alain Delongchamp       /s/ Eric Luttio
 
           
Name:
Title:
Date:
  Alain Delongchamp
Chief Executive Officer
April 8, 2005   Name:
Date:   Eric Luttio
Title: Chief Executive Officer
April 8, 2005
 
           
 
  /s/ Donald Lewis       /s/ Anthony Salter
 
           
Name:
Title:
Date:
  Donald Lewis
Chief Financial Officer
April 8, 2005   Name:
Title:
Date:   Anthony Salter
Vice-President of Business Development
April 8, 2005

2

Schedule 1

Allowed Products

Pharmaceutical products

Blood products

Allograft tissue implants

Nutraceuticals

Cosmetic products

Food products

Veterinary products

3